Title: General Orders, 1 September 1777
From: Washington, George
To: 

 

Head Quarters, Wilmington [Del.] September 1st 1777
Stanwix.Arnold. Gansevoort.


Mr Austin Sandridge was on the 15th instant appointed Quarter Master to the 6th Virginia regt and is to be regarded as such.
The guards after to day are to be releived in the morning at 9 o’clock.
The Commander in Chief has the pleasure to inform the army, that on the approach of Genl Arnold with his detachment, the enemy raised the siege of Fort Stanwix, and fled with such precipitation, that they left their tents standing, with their ammunition, baggage, stores, four Royals &c. &c. &c. have fallen into our hands; and that a party sent out by Col. Gansevoort who commanded at the fort, brought in a number of prisoners and deserters.
